Citation Nr: 9901571	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for shortness of breath 
with coughing due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served in the Army National Guard from April 1982 
to July 1982 and had active duty in the United States Air 
Force from April 1985 to March 1991, with verified service in 
the Persian Gulf from October 1990 to February 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The ROs May 1997 rating decision denied the veterans claim 
for a psychiatric disability on the grounds that he had not 
submitted new and material evidence to reopen this claim.  
However, a review of the evidence of record indicates that 
the veteran submitted a timely October 1995 notice of 
disagreement with the earlier March 1995 rating decision 
which denied service connection for a psychiatric disability.  
The veteran was not provided a statement of the case with 
regard to this claim.  In his original claim, submitted in 
September 1994, the veteran claimed service connection for 
chest pain and in his October 1995 notice of disagreement he 
further raised a claim for service connection for stomach 
problems.  The RO has not addressed these issues in the first 
instance.  Therefore these issues are referred to the RO for 
appropriate action and initial adjudication.


REMAND

At the time of his October 1994 VA compensation examination, 
the veteran stated that he had undergone a Persian Gulf 
Registry examination at the Louisville, Kentucky VA Medical 
Center the previous month.  Moreover, a February 1995 VA 
treatment record notes that the veteran was scheduled for a 
follow-up Persian Gulf examination in March 1995.  The claims 
folder does not contain a copy of either examination report 
nor is there any indication that an attempt was made to 
secure these relevant records.  Furthermore, although the 
February 1995 medical treatment record shows a diagnosis of 
headaches, it is unclear from the record if this is a symptom 
or a distinct diagnosis and no medical opinion as to the 
etiology of his headaches has been provided for adjudicative 
purposes.  The United States Court of Veterans Appeals has 
held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Louisville, Kentucky, dated 
from 1994 to the present, to include a 
Persian Gulf Registry examination report 
conducted in September 1994 and a Persian 
Gulf examination report conducted in 
March 1995.  Any records received should 
be associated with the claims folder.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  When the foregoing development has 
been completed, the RO should arrange for 
VA examination of the veteran by a 
neurologist to determine the nature and 
extent of any headaches present.  All 
indicated studies should be performed.  
The examiner is requested to specifically 
indicate whether a diagnosis can be made 
and to review the veterans claims file 
and offer an opinion as to whether it is 
at least as likely as not that any 
current disability or disorder is 
etiologically related to service.  The 
examiner is further requested to list all 
manifestations and objective symptoms of 
any disability found to be present and 
should comment on whether further 
specialized tests are required.  The 
veterans claims file must be made 
available to the examiner for review 
prior to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veterans claims for 
service connection for fatigue, 
headaches, joint pain and shortness of 
breath with coughing, to include 
consideration of the provisions of 
38 C.F.R. § 3.317.  If the claims are not 
resolved to the veterans satisfaction, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
